              Case 2:21-cv-00002-JCC Document 58 Filed 05/25/21 Page 1 of 20




 1

 2

 3

 4

 5

 6                                                                 The Honorable John C. Coughenour
 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE
10   STATE OF WASHINGTON, et al.                              NO. 2:21-cv-00002-JCC
11                       Plaintiffs,                          JOINT STIPULATION OF
                                                              DISMISSAL WITHOUT
12       v.                                                   PREJUDICE; ORDER THEREON
13   SHALANDA YOUNG, et al.,
14                       Defendants.
15

16            Plaintiffs and Defendants in the above-captioned case, by and through their attorneys of

17   record, having conferred, hereby state as follows:

18            1.     On January 4, 2021, Plaintiffs commenced this action (Dkt. # 1) challenging the

19   sale of the Federal Archives and Records Center, located at 6125 Sand Point Way NE, Seattle,

20   Washington, 98115, which houses the National Archives at Seattle (the Seattle Archives

21   facility);

22            2.     On January 7, 2021, Plaintiffs filed a motion for preliminary injunction

23   (Dkt. # 15);

24            3.     On January 25, 2021, Plaintiffs filed their First Amended Complaint (Dkt. # 30)

25   adding additional plaintiffs to the action;

26


       JOINT STIPULATION OF DISMISSAL                     1              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       WITHOUT PREJUDICE; ORDER                                                800 5th Avenue, Suite 2000
       THEREON                                                                  Seattle, WA 98104-3188
       NO. 2:21-cv-00002-JCC                                                         (206) 464-7744
             Case 2:21-cv-00002-JCC Document 58 Filed 05/25/21 Page 2 of 20




 1           4.     On February 4, 2021, Defendants filed a motion to dismiss the action for lack of
 2   subject matter jurisdiction (Dkt. # 36). That motion remains pending before the Court.
 3           5.     On February 16, 2021, in order to preserve the status quo ante, the Court granted
 4   Plaintiffs’ motion for preliminary injunction and enjoined Defendants from selling the Seattle
 5   Archives facility pursuant to the Federal Assets Sale and Transfer Act of 2016 (FASTA) and
 6   from taking any actions to facilitate or effectuate a sale of the Seattle Archives facility under
 7   FASTA until a final determination on the merits is issued by the Court (Dkt. # 45). A preliminary
 8   injunction does not constitute a determination on the merits of the lawsuit, and Plaintiffs’ claims
 9   have not been adjudicated on the merits. The Court determined, however, that the Plaintiffs
10   “established the requisite elements” of a preliminary injunction, as Plaintiffs proved they were
11   “‘likely to succeed on the merits, . . . likely to suffer irreparable harm in the absence of
12   preliminary relief, that the balance of equities tips in [their] favor, and that an injunction [wa]s
13   in the public interest.’” (Dkt. # 45 at 2 (quoting Winter v. Nat’l Res. Def. Council, Inc.,
14   555 U.S. 7, 20 (2008)));
15           6.     On February 22, 2021, pursuant to a stipulation of the parties, the Court issued an
16   order (Dkt. # 51) staying this lawsuit for 60 days to afford the federal government the opportunity
17   to assess the extent to which tribes were consulted on the proposal to sell the Seattle Archives
18   facility;
19           7.     On April 8, 2021, in a letter to the Public Buildings Reform Board (PBRB), the
20   Office of Management and Budget (OMB) informed the PBRB of its decision to withdraw its
21   prior approval of the sale of the Seattle Archives facility because “the process that led to the
22   decision to approve the sale of the Federal Archives and Records Center [wa]s contrary to this
23   Administration’s tribal-consultation policy,” (Dkt. # 52-1). OMB further informed the PBRB
24   that: “Any effort to sell the Federal Archives and Records Center in the future, through any
25   available and appropriate authority, must comply with at least two substantial requirements.
26   First, it must be preceded by meaningful and robust tribal consultation, consistent with the


       JOINT STIPULATION OF DISMISSAL                    2               ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       WITHOUT PREJUDICE; ORDER                                                800 5th Avenue, Suite 2000
       THEREON                                                                  Seattle, WA 98104-3188
       NO. 2:21-cv-00002-JCC                                                         (206) 464-7744
            Case 2:21-cv-00002-JCC Document 58 Filed 05/25/21 Page 3 of 20




 1   President’s January 26, 2021 Memorandum on Tribal Consultation. Second, it must proceed
 2   through the appropriate administrative process, based on a new factual record, and must comply
 3   with the attendant substantive and procedural safeguards of that process.” (Id.);
 4          8.      On April 16, 2021, pursuant to a stipulation of the parties, the Court issued an
 5   order (Dkt. # 55) further staying this case for three additional weeks to allow the parties time to
 6   discuss the ramifications of OMB’s withdrawal of its approval of the sale of the Seattle Archives
 7   facility and to discuss a possible negotiated resolution and directed the parties to submit a joint
 8   status report to the Court on May 10, 2021;
 9          9.      Plaintiffs continue to contend that the Seattle Archives facility is exempt from
10   sale under FASTA (Dkts. ## 1, 15, 30, 45). However, Defendants continue to contend that, under
11   the law, deference is given to the meaning ascribed to the statute by the federal agencies charged
12   with the administration of the statute;
13          10.     In lieu of a status report, the parties submit this Joint Stipulation and Dismissal
14   Without Prejudice; and
15          11.     The parties, having conferred, HEREBY STIPULATE AND AGREE, as follows:
16                  a. The parties agree that Plaintiffs’ claims for relief in its First Amended
17                      Complaint (Dkt. # 30) shall be voluntarily dismissed without prejudice
18                      pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure; and
19                  b. All parties shall bear their own fees and costs, except that Plaintiff Tanana
20                      Chiefs Conference, Inc., shall recover attorneys’ fees of $10,927.15 pursuant
21                      to the provisions of the Equal Access to Justice Act (EAJA),
22                      28 U.S.C. § 2412. The parties agree that payment of this agreed amount shall
23                      constitute payment in full by Defendants of any and all claims for attorney’s
24                      fees, expenses and costs of suit incurred by any party in connection with this
25                      lawsuit. Nothing in this stipulation shall be construed as an admission of
26                      wrongdoing, liability or fault by Defendants, nor shall anything in this


       JOINT STIPULATION OF DISMISSAL                   3               ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       WITHOUT PREJUDICE; ORDER                                               800 5th Avenue, Suite 2000
       THEREON                                                                 Seattle, WA 98104-3188
       NO. 2:21-cv-00002-JCC                                                        (206) 464-7744
          Case 2:21-cv-00002-JCC Document 58 Filed 05/25/21 Page 4 of 20




 1                  stipulation be construed as an admission by Defendants that any action,
 2                  including any legal position taken by them in this lawsuit, was not
 3                  substantially justified within the meaning of EAJA.
 4
     SO STIPULATED.
 5
          DATED this 25th day of May, 2021.
 6
                                          TESSA GORMAN
 7                                        Acting United States Attorney
 8                                        /s/ Brian C. Kipnis
                                          BRIAN C. KIPNIS
 9                                        Assistant United States Attorney
                                          Office of the United States Attorney
10                                        5220 United States Courthouse
                                          700 Stewart Street
11                                        Seattle, Washington 98101-1271
                                          Phone: 206-553-7970
12                                        Email: brian.kipnis@usdoj.gov
13                                        Attorneys for Defendants
14

15   SO STIPULATED.
16        DATED this 25th day of May, 2021.
17                                        ROBERT W. FERGUSON
                                          Washington State Attorney General
18
                                          /s/ Lauryn K. Fraas
19                                        LAURYN K. FRAAS, WSBA #53238
                                          NATHAN BAYS, WSBA #43025
20                                        KRISTIN BENESKI, WSBA #45478
                                          SPENCER COATES, WSBA #49683
21                                        Assistant Attorneys General
                                          Lauryn.Fraas@atg.wa.gov
22                                        Nathan.Bays@atg.wa.gov
                                          Kristin.Beneski@atg.wa.gov
23                                        Spencer.Coates@atg.wa.gov
                                          Attorneys for Plaintiff State of Washington
24

25

26


      JOINT STIPULATION OF DISMISSAL              4               ATTORNEY GENERAL OF WASHINGTON
                                                                       Complex Litigation Division
      WITHOUT PREJUDICE; ORDER                                          800 5th Avenue, Suite 2000
      THEREON                                                            Seattle, WA 98104-3188
      NO. 2:21-cv-00002-JCC                                                   (206) 464-7744
         Case 2:21-cv-00002-JCC Document 58 Filed 05/25/21 Page 5 of 20




 1                                    ALEUTIAN PRIBILOF ISLANDS ASSOCIATION,
                                      INC.
 2

 3                                    /s/ Geoffrey D. Strommer
                                      GEOFFREY D. STROMMER, WSBA #43308
 4                                    Hobbs Straus Dean & Walker, LLP
                                      215 SW Washington Street, Suite 200
 5                                    Portland, OR 97214
                                      503.242.1745
 6
                                      GStrommer@hobbsstraus.com
 7                                    Attorney for Plaintiff Aleutian Pribilof Islands
                                      Association Inc.
 8

 9                                    AMERICAN HISTORICAL ASSOCIATION

10                                    /s/ Harry H. Schneider, Jr.
                                      HARRY H. SCHNEIDER, JR., WSBA #9404
11                                    Perkins Coie LLP
                                      1201 Third Avenue, Suite 4900
12                                    Seattle, WA 98101-3099
                                      206.359.8000
13                                    hschneider@perkinscoie.com

14                                    /s/ Alison M. Dreizen
                                      ALISON M. DREIZEN, admitted pro hac vice
15                                    Carter Ledyard & Milburn LLP
                                      Two Wall Street
16                                    New York, NY 10005
                                      212.238.8855
17                                    dreizen@clm.com
                                      Attorneys for Plaintiff American Historical
18                                    Association

19

20

21

22

23

24

25

26


     JOINT STIPULATION OF DISMISSAL           5               ATTORNEY GENERAL OF WASHINGTON
                                                                   Complex Litigation Division
     WITHOUT PREJUDICE; ORDER                                       800 5th Avenue, Suite 2000
     THEREON                                                         Seattle, WA 98104-3188
     NO. 2:21-cv-00002-JCC                                                (206) 464-7744
         Case 2:21-cv-00002-JCC Document 58 Filed 05/25/21 Page 6 of 20




 1                                    ASSOCIATION OF KING COUNTY HISTORICAL
                                      ORGANIZATIONS, HISTORIC SEATTLE,
 2                                    HISTORYLINK, MUSEUM OF HISTORY AND
                                      INDUSTRY, and WASHINGTON TRUST FOR
 3                                    HISTORIC PRESERVATION
 4                                    /s/ Paul J. Lawrence
                                      PAUL J. LAWRENCE, WSBA #13557
 5                                    ALANNA E. PETERSON, WSBA #46502
                                      Pacific Law Group
 6                                    1191 2nd Avenue, Suite 2000
                                      Seattle, WA 98101-3404
 7                                    206.245.1700
                                      alanna.peterson@pacificalawgroup.com
 8                                    paul.lawrence@pacificalawgroup.com
                                      Attorneys for Plaintiffs Association of King County
 9                                    Historical Organizations, Historic Seattle,
                                      HistoryLink, Museum of History and Industry, and
10                                    Washington Trust For Historic Preservation
11
                                      CENTRAL COUNCIL OF TLINGIT & HAIDA
12                                    INDIAN TRIBES OF ALASKA, DOYON, LTD.,
                                      and TANANA CHIEFS CONFERENCE
13
                                      /s/ Richard D. Monkman
14                                    LLOYD B. MILLER, admitted pro hac vice
                                      RICHARD D. MONKMAN, WSBA #35481
15                                    Sonosky, Chambers, Sachse, Miller & Monkman,
                                      LLP
16                                    725 East Fireweed Lane, Suite 420
                                      Anchorage, AK 99503
17                                    907.258.6377
                                      lloyd@sonosky.net
18                                    rdm@sonosky.net
                                      Attorneys for Plaintiffs Doyon, Ltd., Tanana Chiefs
19                                    Conference, and Central Council of Tlingit & Haida
                                      Indian Tribes of Alaska
20

21

22

23

24

25

26


     JOINT STIPULATION OF DISMISSAL           6               ATTORNEY GENERAL OF WASHINGTON
                                                                   Complex Litigation Division
     WITHOUT PREJUDICE; ORDER                                       800 5th Avenue, Suite 2000
     THEREON                                                         Seattle, WA 98104-3188
     NO. 2:21-cv-00002-JCC                                                (206) 464-7744
         Case 2:21-cv-00002-JCC Document 58 Filed 05/25/21 Page 7 of 20




 1                                    CHINESE AMERICAN CITIZENS ALLIANCE
 2                                    /s/ Darin Sands
                                      DARIN SANDS, WSBA #35865
 3                                    HEIDI B. BRADLEY, WSBA #35759
                                      Bradley Bernstein Sands
 4                                    P.O. Box 4120, PMB 62056
                                      Portland, OR 97208-4120
 5                                    503.734.2480
                                      dsands@bradleybernsteinllp.com
 6                                    hbradley@bradleybernsteinllp.com
                                      Attorneys for Plaintiff Chinese American Citizens
 7                                    Alliance
 8
                                      CONFEDERATED TRIBES AND BANDS OF THE
 9                                    YAKAMA NATION
10                                    /s/ Ethan Jones
                                      ETHAN JONES, WSBA #46911
11                                    ANTHONY ARONICA, WSBA #54725
                                      DEREK RED ARROW FRANK, WSBA #55090
12                                    Yakama Nation Office of Legal Counsel
                                      P.O. Box 151, 401 Fort Road
13                                    Toppenish, WA 98948
                                      509.865.5121
14                                    ethan@yakamanation-olc.org
                                      anthony@yakamanation-olc.org
15                                    derek@yakamanation-olc.org
                                      Attorneys for Plaintiff Confederated Tribes and Bands
16                                    of the Yakama Nation
17
                                      THE CONFEDERATED TRIBES OF THE
18                                    CHEHALIS RESERVATION
19                                    /s/ Harold Chesnin
                                      HAROLD CHESNIN, WSBA #398
20                                    Office of Tribal Attorney
                                      Confederated Tribes of the Chehalis Reservation
21                                    420 Howanut Road
                                      Oakville, WA 98568
22                                    360.529.7465
                                      hchesnin@chehalistribe.org
23                                    Attorney for Plaintiff The Confederated Tribes of the
                                      Chehalis Reservation
24

25

26


     JOINT STIPULATION OF DISMISSAL           7               ATTORNEY GENERAL OF WASHINGTON
                                                                   Complex Litigation Division
     WITHOUT PREJUDICE; ORDER                                       800 5th Avenue, Suite 2000
     THEREON                                                         Seattle, WA 98104-3188
     NO. 2:21-cv-00002-JCC                                                (206) 464-7744
         Case 2:21-cv-00002-JCC Document 58 Filed 05/25/21 Page 8 of 20




 1                                    CONFEDERATED TRIBES OF THE COLVILLE
                                      RESERVATION
 2
                                      /s/ Marty M. Raap
 3                                    MARTY M. RAAP, WSBA #27962,
                                      application for admission forthcoming
 4                                    Office of the Reservation Attorney
                                      Confederated Tribes of the Colville Reservation
 5                                    P.O. Box 150
                                      Nespelem, WA 99155
 6                                    509.634.2533
                                      Marty.Raap.ORA@colvilletribes.com
 7                                    Attorney for Plaintiff Confederated Tribes of the
                                      Colville Reservation
 8

 9                                    CONFEDERATED TRIBES OF COOS, LOWER
                                      UMPQUA AND SIUSLAW INDIANS, and
10                                    SPOKANE TRIBE OF INDIANS
11                                    /s/ Richard K. Eichstaedt
                                      RICHARD K. EICHSTAEDT, WSBA #36487
12                                    SCOTT WHEAT, WSBA #25565
                                      Wheat Law Offices
13                                    P.O. Box 9168
                                      Spokane, WA 99209
14                                    509.209.2604
                                      rick@wheatlawoffices.com
15                                    scott@wheatlawoffices.com
                                      Attorneys for Plaintiffs Confederated Tribes of Coos,
16                                    Lower Umpqua and Siuslaw Indians, and Spokane
                                      Tribe of Indians
17

18                                    CONFEDERATED TRIBES OF THE GRAND
                                      RONDE COMMUNITY OF OREGON
19
                                      /s/ Nathan Alexander
20                                    NATHAN ALEXANDER, WSBA #37040
                                      Dorsey & Whitney, LLP
21                                    701 Fifth Avenue, Suite 6100
                                      Seattle, WA 98104-7043
22                                    206.903.8791
                                      alexander.nathan@dorsey.com
23                                    Attorney for Plaintiff Confederated Tribes of The
                                      Grand Ronde Community of Oregon
24

25

26


     JOINT STIPULATION OF DISMISSAL           8               ATTORNEY GENERAL OF WASHINGTON
                                                                   Complex Litigation Division
     WITHOUT PREJUDICE; ORDER                                       800 5th Avenue, Suite 2000
     THEREON                                                         Seattle, WA 98104-3188
     NO. 2:21-cv-00002-JCC                                                (206) 464-7744
         Case 2:21-cv-00002-JCC Document 58 Filed 05/25/21 Page 9 of 20




 1                                    CONFEDERATED TRIBES OF SILETZ INDIANS,
                                      HOH INDIAN TRIBE, and SAMISH INDIAN
 2                                    NATION
 3                                    /s/ Craig J. Dorsay
                                      CRAIG J. DORSAY, WSBA #9245
 4                                    LEA ANN EASTON, WSBA #38685
                                      KATHLEEN GARGAN, WSBA #56452
 5                                    Dorsay & Easton LLP
                                      1737 Northeast Alberta Street, Suite 208
 6                                    Portland, OR 97211
                                      503.790.9060
 7                                    craig@dorsayindianlaw.com
                                      leaston@dorsayindianlaw.com
 8                                    katie@dorsayindianlaw.com
                                      Attorneys for Plaintiffs Hoh Indian Tribe, Samish
 9                                    Indian Nation, and Confederated Tribes of Siletz
10                                    Indians

11
                                      CONFEDERATED TRIBES OF THE UMATILLA
12                                    INDIAN RESERVATION
13                                    /s/ Naomi Stacy
14                                    NAOMI STACY, WSBA #29434
                                      Lead Attorney, Office of Legal Counsel
15                                    46411 Timíne Way
                                      Pendleton, OR 97801
16                                    541.429.7400
                                      naomistacy@ctuir.org
17                                    Attorney for Plaintiff the Confederated Tribes of the
18                                    Umatilla Indian Reservation

19
                                      THE CONFEDERATED TRIBES OF THE WARM
20                                    SPRINGS RESERVATION OF OREGON

21                                    /s/ Tyler J. Moore
                                      TYLER J. MOORE, WSBA #39598
22
                                      Karnopp Petersen, LLP
23                                    360 SW Bond Street, Suite 400
                                      Bend, Oregon 97702
24                                    541.382.3011
                                      tjm@karnopp.com
25                                    Attorneys for Plaintiff The Confederated Tribes of the
                                      Warm Springs Reservation of Oregon
26


     JOINT STIPULATION OF DISMISSAL           9               ATTORNEY GENERAL OF WASHINGTON
                                                                   Complex Litigation Division
     WITHOUT PREJUDICE; ORDER                                       800 5th Avenue, Suite 2000
     THEREON                                                         Seattle, WA 98104-3188
     NO. 2:21-cv-00002-JCC                                                (206) 464-7744
        Case 2:21-cv-00002-JCC Document 58 Filed 05/25/21 Page 10 of 20




 1                                    COW CREEK BAND OF UMPQUA TRIBE OF
                                      INDIANS
 2
                                      /s/ Gabriel S. Galanda
 3                                    GABRIEL S. GALANDA, WSBA #30331
                                      ANTHONY S. BROADMAN, WSBA #39508
 4                                    RYAN D. DREVESKRACHT, WSBA #42593
                                      Galanda Broadman PLLC
 5                                    P.O. Box 15416
                                      8606 35th Avenue NE, Suite L1
 6                                    Seattle, WA 98115
                                      206.557.7509
 7                                    gabe@galandabroadman.com
                                      anthony@galandabroadman.com
 8                                    ryan@galandabroadman.com
                                      Attorneys for Plaintiff Cow Creek Band of Umpqua
 9                                    Tribe of Indians
10
                                      DUWAMISH TRIBE
11
                                      /s/ Bart J. Freedman
12                                    BART J FREEDMAN, WSBA #14187
                                      BENJAMIN A. MAYER, WSBA #45700
13                                    ENDRE M SZALAY, WSBA #53898
                                      NATALIE J. REID, WSBA #55745
14                                    ADAM N. TABOR, WSBA #50912
                                      THEODORE J. ANGELIS, WSBA #30300
15                                    K&L Gates LLP
                                      925 Fourth Avenue, Suite 2900
16                                    Seattle, WA 98104
                                      206.370.7580
17                                    bart.freedman@klgates.com ben.mayer@klgates.com
                                      endre.szalay@klgates.com
18                                    natalie.reid@klgates.com
                                      adam.tabor@klgates.com
19                                    theo.angelis@klgates.com
                                      Attorneys for the Duwamish Tribe
20

21                                    JAMESTOWN S’KLALLAM TRIBE
22                                    /s/ Lauren P. Rasmussen
                                      LAUREN P. RASMUSSEN, WSBA #33256
23                                    Law Offices of Lauren P. Rasmussen, PLLC
                                      1904 Third Avenue, Suite 1030
24                                    Seattle, WA 98101-1170
                                      206.623.0900
25                                    lauren@rasmussen-law.com
                                      Attorney for Plaintiff Jamestown S’Klallam Tribe
26


     JOINT STIPULATION OF DISMISSAL           10             ATTORNEY GENERAL OF WASHINGTON
                                                                  Complex Litigation Division
     WITHOUT PREJUDICE; ORDER                                      800 5th Avenue, Suite 2000
     THEREON                                                        Seattle, WA 98104-3188
     NO. 2:21-cv-00002-JCC                                               (206) 464-7744
        Case 2:21-cv-00002-JCC Document 58 Filed 05/25/21 Page 11 of 20




 1                                    KALISPEL TRIBE OF INDIANS
 2                                    /s/ Lorraine A. Parlange
                                      LORRAINE A. PARLANGE, WSBA #25139
 3                                    Senior Tribal Attorney
                                      934 Garfield Road
 4                                    Airway Heights, WA 99001
                                      509.789.7603
 5                                    lparlange@kalispeltribe.com
                                      Attorney for Plaintiff Kalispel Tribe of Indians
 6

 7                                    THE KLAMATH TRIBES
 8                                    /s/ Edmund Clay Goodman
                                      EDMUND CLAY GOODMAN, WSBA #37347
 9                                    Hobbs Straus Dean & Walker, LLP
                                      215 SW Washington Street, Suite 200
10                                    Portland, OR 97214
                                      503.242.1745
11                                    egoodman@hobbsstraus.com
                                      Attorney for Plaintiff The Klamath Tribes
12

13                                    METLAKATLA INDIAN COMMUNITY
14
                                      /s/ Geoffrey D. Strommer
15                                    GEOFFREY D. STROMMER, WSBA #43308
                                      Hobbs Straus Dean & Walker, LLP
16                                    215 SW Washington Street, Suite 200
                                      Portland, OR 97214
17                                    503.242.1745
                                      GStrommer@hobbsstraus.com
18
                                      Attorney for Plaintiff Metlakatla Indian Community
19

20                                    MUCKLESHOOT INDIAN TRIBE

21                                    /s/ Mary M. Neil
                                      MARY M. NEIL, WSBA #34348
22                                    ROBERT L. OTSEA, JR., WSBA #9367
                                      DANIELLE BARGALA, WSBA #52718
23                                    39015 172nd Avenue S
                                      Auburn, WA 98092
24                                    253.939.3311
                                      rob@muckleshoot.nsn.us
25                                    mary.neil@muckleshoot.nsn.us
                                      danielle.bargala@muckleshoot.nsn.us
26                                    Attorneys for Plaintiff Muckleshoot Indian Tribe


     JOINT STIPULATION OF DISMISSAL           11               ATTORNEY GENERAL OF WASHINGTON
                                                                    Complex Litigation Division
     WITHOUT PREJUDICE; ORDER                                        800 5th Avenue, Suite 2000
     THEREON                                                          Seattle, WA 98104-3188
     NO. 2:21-cv-00002-JCC                                                 (206) 464-7744
        Case 2:21-cv-00002-JCC Document 58 Filed 05/25/21 Page 12 of 20




 1                                    NEZ PERCE TRIBE
 2                                    /s/ Julie S. Kane
                                      JULIE S. KANE, WSBA #19138
 3                                    Office of Legal Counsel
                                      P.O. Box 305
 4                                    Lapwai, ID 83540
                                      208.843.7355
 5                                    juliek@nezperce.org
                                      Attorney for Plaintiff Nez Perce Tribe
 6

 7                                    NOOKSACK INDIAN TRIBE
 8                                    /s/ Charles N. Hurt, Jr.
                                      CHARLES N. HURT, JR., WSBA #46217
 9                                    Office of Tribal Attorney
                                      Senior Tribal Attorney
10                                    5047 Mt. Baker Hwy, P.O. Box 63
                                      Deming, WA 98244
11                                    360.598.4158
                                      churt@nooksack-nsn.gov
12                                    Attorney for Plaintiff Nooksack Indian Tribe
13
                                      NISQUALLY INDIAN TRIBE
14
                                      /s/ Heidi Petersen
15                                    HEIDI PETERSEN, WSBA #43413,
                                      application for admission forthcoming
16                                    Attorney, Nisqually Indian Tribe
                                      4820 She-Nah-Num Drive SE
17                                    Olympia, WA 98513
                                      360.456.5221
18                                    petersen.heidi@nisqually-nsn.gov
                                      Attorney for Plaintiff Nisqually Indian Tribe
19

20

21

22

23

24

25

26


     JOINT STIPULATION OF DISMISSAL           12              ATTORNEY GENERAL OF WASHINGTON
                                                                   Complex Litigation Division
     WITHOUT PREJUDICE; ORDER                                       800 5th Avenue, Suite 2000
     THEREON                                                         Seattle, WA 98104-3188
     NO. 2:21-cv-00002-JCC                                                (206) 464-7744
        Case 2:21-cv-00002-JCC Document 58 Filed 05/25/21 Page 13 of 20




 1                                    OCA ASIAN PACIFIC ADVOCATES – GREATER
                                      SEATTLE
 2
                                      /s/ Bernadette Connor
 3                                    BERNADETTE CONNOR, WSBA #45844,
                                      application for admission forthcoming
 4                                    1800 Cooper Point Road SW, Suite 12
                                      Olympia, WA 98502
 5                                    206.552.9666
                                      byconnor@gmail.com
 6                                    Attorney for Plaintiff OCA Asian Pacific
                                      Advocates – Greater Seattle
 7

 8                                    ELLEN F. ROSENBLUM
                                      Attorney General of Oregon
 9
                                      /s/ Carla A. Scott
10                                    CARLA A. SCOTT WSBA #54725
                                      Senior Assistant Attorney General
11                                    Trial Attorney
                                      100 SW Market Street,
12                                    Portland, OR 97201
                                      Tel (971) 673-1880
13                                    Fax (971) 673-5000
                                      Carla.A.Scott@doj.state.or.us
14                                    Attorneys for Plaintiff State of Oregon
15

16                                    PORT GAMBLE S’KLALLAM TRIBE

17                                    /s/ Rogina D. Beckwith
                                      ROGINA D. BECKWITH, WSBA #36241
18                                    Port Gamble S’Klallam Tribe Legal Department
                                      31912 Little Boston Road NE
19                                    Kingston, WA 98346
                                      360.297.6242
20                                    ginab@pgst.nsn.us
                                      Attorney for Plaintiff Port Gamble S’Klallam Tribe
21

22

23

24

25

26


     JOINT STIPULATION OF DISMISSAL           13              ATTORNEY GENERAL OF WASHINGTON
                                                                   Complex Litigation Division
     WITHOUT PREJUDICE; ORDER                                       800 5th Avenue, Suite 2000
     THEREON                                                         Seattle, WA 98104-3188
     NO. 2:21-cv-00002-JCC                                                (206) 464-7744
        Case 2:21-cv-00002-JCC Document 58 Filed 05/25/21 Page 14 of 20




 1                                    PUYALLUP TRIBE OF INDIANS
 2                                    /s/ Alec S. Wrolson
                                      ALEC S. WROLSON, WSBA #54076
 3                                    FELECIA L. SHUE, WSBA #49911
                                      LOIS Y. BOOME, WSBA #54883
 4                                    LISA A.H. ANDERSON, WSBA #27877
                                      3009 E. Portland Avenue
 5                                    Tacoma, WA 98404
                                      253.573.7877
 6                                    alec.wrolson@puyalluptribe-nsn.gov
                                      felecia.shue@puyalluptribe-nsn.gov
 7                                    lois.boome@puyalluptribe-nsn.gov
                                      lisa.anderson@puyalluptribe-nsn.gov
 8                                    Attorneys for Plaintiff Puyallup Tribe of Indians
 9
                                      THE QUILEUTE TRIBE OF THE QUILEUTE
10                                    RESERVATION
11                                    /s/ Lauren J. King
                                      LAUREN J. KING, WSBA #40939
12                                    Foster Garvey, P.C.
                                      1111 Third Ave., Suite 3000
13                                    Seattle, WA 98101
                                      206.447.6286
14                                    lauren.king@foster.com
                                      Attorney for Plaintiff Quileute Tribe
15

16                                    QUINAULT INDIAN NATION
17                                    /s/ Karen Allston
                                      KAREN ALLSTON, WSBA #25336
18                                    LORI BRUNER, WSBA #26652
                                      Senior Assistant Attorneys General
19                                    Quinault Indian Nation Office of Attorney General
                                      P.O. Box 613
20                                    Taholah, WA 98587
                                      360.276.8211, ext. 1400
21                                    lbruner@quinault.org
                                      kallston@quinault.org
22                                    Attorneys for Plaintiff Quinault Indian Nation
23

24

25

26


     JOINT STIPULATION OF DISMISSAL           14              ATTORNEY GENERAL OF WASHINGTON
                                                                   Complex Litigation Division
     WITHOUT PREJUDICE; ORDER                                       800 5th Avenue, Suite 2000
     THEREON                                                         Seattle, WA 98104-3188
     NO. 2:21-cv-00002-JCC                                                (206) 464-7744
        Case 2:21-cv-00002-JCC Document 58 Filed 05/25/21 Page 15 of 20




 1                                    SAUK-SUIATTLE INDIAN TRIBE
 2                                    /s/Jack W. Fiander
 3                                    JACK W. FIANDER, WSBA #13116
                                      General Counsel
 4                                    Sauk-Suiattle Indian Tribe
                                      5318 Chief Brown Lane
 5                                    Darrington, WA 98241
                                      360.436.0139
 6                                    towtnuklaw@msn.com
 7                                    Attorney for Plaintiff Sauk-Suiattle Indian Tribe

 8
                                      CITY OF SEATTLE
 9
                                      /s/ Jeremy F. Wood
10                                    JEREMY F. WOOD, WSBA #51803
                                      Assistant City Attorney
11                                    Seattle City Attorney’s Office
                                      701 Fifth Avenue, Suite 2050
12                                    Seattle, WA 98104
                                      206.684.8200
13                                    jeremy.wood@seattle.gov
                                      Attorney for Plaintiff City of Seattle
14

15                                    SHOALWATER BAY TRIBE
16
                                      /s/ Geoffrey D. Strommer
17                                    GEOFFREY D. STROMMER, WSBA #43308
                                      Hobbs Straus Dean & Walker, LLP
18                                    215 SW Washington Street, Suite 200
                                      Portland, OR 97214
19                                    503.242.1745
20                                    GStrommer@hobbsstraus.com
                                      Attorney for Plaintiff Shoalwater Bay Tribe
21

22

23

24

25

26


     JOINT STIPULATION OF DISMISSAL           15              ATTORNEY GENERAL OF WASHINGTON
                                                                   Complex Litigation Division
     WITHOUT PREJUDICE; ORDER                                       800 5th Avenue, Suite 2000
     THEREON                                                         Seattle, WA 98104-3188
     NO. 2:21-cv-00002-JCC                                                (206) 464-7744
        Case 2:21-cv-00002-JCC Document 58 Filed 05/25/21 Page 16 of 20




 1                                    SKOKOMISH INDIAN TRIBE
 2                                    /s/ Earle David Lees, III
                                      EARLE DAVID LEES, III, WSBA #30017
 3                                    Director of the Skokomish Legal Department
                                      Skokomish Indian Tribe
 4                                    N. 80 Tribal Center Road
                                      Skokomish Nation, WA 98584
 5                                    360.877.2100
                                      elees@skokomish.org
 6                                    Attorney for Plaintiff Skokomish Indian Tribe
 7
                                      SNOQUALMIE INDIAN TRIBE
 8
                                      /s/ Rob Roy Smith
 9                                    ROB ROY SMITH, WSBA #33798
                                      RACHEL B. SAIMONS, WSBA #46553
10                                    Kilpatrick Townsend & Stockton, LLP
                                      1420 Fifth Avenue, Suite 3700
11                                    Seattle, WA 98101
                                      206.467.9600
12                                    rrsmith@kilpatricktownsend.com
                                      rsaimons@kilpatricktownsend.com
13                                    Attorneys for Plaintiff Snoqualmie Indian Tribe
14
                                      SQUAXIN ISLAND TRIBE
15
                                      /s/ David Babcock
16                                    DAVID BABCOCK, WSBA #31737
                                      Attorney, Squaxin Island Tribe
17                                    3711 SE Old Olympic Hwy
                                      Shelton, WA 98584
18                                    360.432.1771
                                      dbabcock@squaxin.us
19                                    Attorney for Plaintiff Squaxin Island Tribe
20

21

22

23

24

25

26


     JOINT STIPULATION OF DISMISSAL           16              ATTORNEY GENERAL OF WASHINGTON
                                                                   Complex Litigation Division
     WITHOUT PREJUDICE; ORDER                                       800 5th Avenue, Suite 2000
     THEREON                                                         Seattle, WA 98104-3188
     NO. 2:21-cv-00002-JCC                                                (206) 464-7744
        Case 2:21-cv-00002-JCC Document 58 Filed 05/25/21 Page 17 of 20




 1                                    SUQUAMISH TRIBE
 2                                    /s/ James Rittenhouse Bellis
                                      JAMES RITTENHOUSE BELLIS, WSBA #29226
 3                                    Director, Office of Tribal Attorney
                                      Suquamish Tribe
 4                                    P.O. Box 498
                                      Suquamish, WA 98392
 5                                    360.394.8501
                                      Shelton, WA 98584
 6                                    360.432.1771
                                      rbellis@suquamish.nsn.us
 7                                    Attorney for Plaintiff Suquamish Tribe
 8
                                      SWINOMISH INDIAN TRIBAL COMMUNITY
 9
                                      /s/ Emily Haley
10                                    EMILY HALEY, WSBA #38284
                                      Office of the Tribal Attorney
11                                    11404 Moorage Way
                                      La Conner, WA 98257
12                                    360.466.3163
                                      ehaley@swinomish.nsn.us
13                                    Attorney for Plaintiff Swinomish Indian Tribal
                                      Community
14

15                                    UPPER SKAGIT INDIAN TRIBE
16                                    /s/ David S. Hawkins
                                      DAVID S. HAWKINS, WSBA #35370
17                                    General Counsel
                                      Upper Skagit Indian Tribe
18                                    25944 Community Plaza Way
                                      Sedro-Woolley, WA 98284
19                                    360.854.7016
                                      dhawkins@upperskagit.com
20                                    Attorney for Plaintiff Upper Skagit Indian Tribe
21

22

23

24

25

26


     JOINT STIPULATION OF DISMISSAL           17              ATTORNEY GENERAL OF WASHINGTON
                                                                   Complex Litigation Division
     WITHOUT PREJUDICE; ORDER                                       800 5th Avenue, Suite 2000
     THEREON                                                         Seattle, WA 98104-3188
     NO. 2:21-cv-00002-JCC                                                (206) 464-7744
        Case 2:21-cv-00002-JCC Document 58 Filed 05/25/21 Page 18 of 20




 1                                    WING LUKE MEMORIAL FOUNDATION d/b/a
                                      WING LUKE MUSEUM
 2
                                      /s/ Gloria Lung Wakayama
 3                                    GLORIA LUNG WAKAYAMA, WSBA #11892
                                      Harris & Wakayama, PLLC
 4                                    601 Union Street, Suite 2600
                                      Seattle, WA 98101
 5                                    206.621.1818
                                      glwakayama@hmwlaw.com
 6                                    Attorney for Plaintiff Wing Luke Memorial
                                      Foundation d/b/a Wing Luke Museum
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     JOINT STIPULATION OF DISMISSAL          18           ATTORNEY GENERAL OF WASHINGTON
                                                               Complex Litigation Division
     WITHOUT PREJUDICE; ORDER                                   800 5th Avenue, Suite 2000
     THEREON                                                     Seattle, WA 98104-3188
     NO. 2:21-cv-00002-JCC                                            (206) 464-7744
         Case 2:21-cv-00002-JCC Document 58 Filed 05/25/21 Page 19 of 20




 1                                        ORDER
 2

 3   IT IS SO ORDERED.

 4
          DATED this _____ day of May 2021.
 5

 6

 7
                              JOHN C. COUGHENOUR
 8                            Senior United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      JOINT STIPULATION OF DISMISSAL            19              ATTORNEY GENERAL OF WASHINGTON
                                                                     Complex Litigation Division
      WITHOUT PREJUDICE; ORDER                                        800 5th Avenue, Suite 2000
      THEREON                                                          Seattle, WA 98104-3188
      NO. 2:21-cv-00002-JCC                                                 (206) 464-7744
           Case 2:21-cv-00002-JCC Document 58 Filed 05/25/21 Page 20 of 20




 1                                DECLARATION OF SERVICE
 2          I hereby declare that on this day I caused the foregoing document to be electronically
 3   filed with the Clerk of the Court using the Court’s CM/ECF System which will send notification
 4   to all counsel of record.
 5
            DATED this 25th day of May, 2021, at Seattle, Washington.
 6
                                                 /s/ Lauryn K. Fraas
 7                                               LAURYN K. FRAAS, WSBA #53238
                                                 Assistant Attorney General
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


       JOINT STIPULATION OF DISMISSAL                 20             ATTORNEY GENERAL OF WASHINGTON
                                                                          Complex Litigation Division
       WITHOUT PREJUDICE; ORDER                                            800 5th Avenue, Suite 2000
       THEREON                                                              Seattle, WA 98104-3188
       NO. 2:21-cv-00002-JCC                                                     (206) 464-7744
